Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application was not published.
Continuity/Reexam Information for 16/877558 
    
        
            
                                
            
        
    

Parent Data16877558, filed 05/19/2020 is a continuation of 16220057, filed 12/14/2018 ,now U.S. Patent #10806788 16220057 Claims Priority from Provisional Application 62620520, filed 01/23/2018 



Status of claims

Claims 1, 2 and 5-8 are pending. 
Amendments filed on 11/06/2020 are entered.
No claim is allowed. 


The reference Isaac-Lam et al is Applicants own publication, with publication date -0/15/2017 which was less than a year of the priority of this application, so no rejection was made on it. 
Response to Remarks

Applicant’s response to restriction requirement filed on 11/06/2020 is acknowledged.  Applicants elected group I and a species as cite don next page.  

Election of Invention:
Applicant elects Group I invention, which includes claims 1-2, drawn to a chlorin-vitamin conjugated compound, without traverse.

Election of Species:
Applicant elected without traverse Example 1, which can be found in page 10 in the as filed Specification. Example 1 is encompassed by claims 1-2, as a representative species of all the exemplified compounds.  Applicants elected example 1

Elected Species:


    PNG
    media_image1.png
    212
    423
    media_image1.png
    Greyscale

The name of Example 1 is 13 1-Hexamethylenediaminy 1-biotinylchlorin e6 dimethyl ester. The specific vitamin for initial search/examination purpose is biotin, which is part of the structure of Example 1. Example 3, [0032]. The specific metal for initial search/examination purpose is Zinc (Zn), which is part of the structure of Example 3 that can be found in paragraph [0032] in the as filed specification. The specific linker for initial search/examination purpose is a C6 linker, covered by C2-C12 linker, which is part of the structure of Example 1.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on10/20/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 2 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Alexander Nyuchev et al. (I),  (Synthesis, 2015), 47(23),3717-3726), CODEN: SYNTBF; ISSN: 1437-210X, DIGITAL OBJECT ID: 10.1055/s-0034-1378876; Journal;(online computer file; Models for Multifunctional Drug Development); OTHER SOURCE(S): CASREACT 163:659971) and Nyuchev et al. (II) (Mendeleev communication 2017, 892 reference dated 0/02/2021).   These references teach chlorin e6 conjugates which embraces Applicants claimed invention.  Se the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)

Nyuchev et al. (I) teaches a series of multifunctional conjugates each consisting of a fluorescent chlorin photosensitizer and an (arylamino) quinazoline-based epidermal growth factor receptor/vascular endothelial growth factor receptor ligand, potentially useful in site-selective photodynamic antitumor therapy, were prepd. and their photochem properties.  (Abstract).

It teaches conjugates with Zinc.  Nyuchev et al. (I) teaches models of multifunction drug development.   See the following compounds having conjugates with Zinc.

    PNG
    media_image2.png
    456
    1025
    media_image2.png
    Greyscale

RN   1807863-39-3  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image3.png
    449
    1025
    media_image3.png
    Greyscale

RN   1807863-43-9  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image4.png
    363
    1025
    media_image4.png
    Greyscale

IT   1807863-34-8P   1807863-35-9P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (prepn. of zinc chlorin complexes with triazole-linked quinazoline
        derivs.)
RN   1807863-34-8  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image5.png
    475
    586
    media_image5.png
    Greyscale

RN   1807863-35-9  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image6.png
    749
    674
    media_image6.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue

Nyuchev et al (I) 2015 teaches chlorin compounds with potentially useful in site-selective photodynamic antitumor therapy does not teach explicitly specific chlorin-vitamin conjugated compound as in claims 1 and 2. 

Nyuchev (II), 2017 (Mendeleev communication, 892) teaches A μ-oxo-Fe3+ complex of chlorin e6–thioctic acid conjugate was synthesized and explored as a new sensing material for nitric oxide. 



Scheme 1 on page 610.

    PNG
    media_image7.png
    234
    655
    media_image7.png
    Greyscale

Graphical abstract

    PNG
    media_image8.png
    200
    500
    media_image8.png
    Greyscale

It teaches synthesis of the compound 2 where the iron containing dimethyl chlorin e6 complex is proposed as a cytochrome mimetic.  Chlorin e6 belongs to natural metabolites of chlorophyll; a23, which are widely used as effective photosensitizers in photodynamic therapy. It teaches preparation of such derivatives. See 1st para, and last para for synthesis of compound 2, left on page 611).
	It would have been obvious to one skilled in the art at the time the invention was filed to prepare a chlorin-conjugates because both references teach the method of making such compound and Nyuchev et al  (1) teaches multifunctional conjugates each consisting of a fluorescent chlorin photosensitizer and an (arylamino) quinazoline-based epidermal growth factor receptor/vascular endothelial growth factor receptor ligand, potentially useful in site-selective photodynamic antitumor therapy and their photochem properties.  

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Alexander V. Nyuchev (I) and (II) to make chlorin conjugates as needed such as chlorin-vitamin conjugates as instantly claimed.  Since the prior art teaches how to make chlorin conjugates, a person skilled in the art can make and use such conjugates by modifying the compounds which are expected to be potentially useful in site-selective photodynamic antitumor therapy
In view of the intense interest in being able to make conjugates as cited above and find the therapy for various treatments such as cancer a photodynamic therapy and the well-developed state of the art at the time of filing this application, one skilled in the art would not have been amply motivated but would have had a most reasonable expectation of success.
As shown above from prior art teachings, it would have been obvious to one skilled in the art to have modified the procedure or method of –Nyuchev (1) and (II) et al, to make chlorin compounds which are known to conjugate with a vitamin such as biotin, containing a metal Nyuchev teaches Zn+2 and Fe+3, any metal can be used including In, Pd and Pt.    
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement 
It has been decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. 
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SABIHA N QAZI/Primary Examiner, Art Unit 1628